Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Note: Applicant elects (1) Elafibranor (ELA) as a species of a PPAR agonist, (2) Obeticholic acid (OCA) as a species of a FXR agonist.
Any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 8, 12, 23-25 are examined herein on the merits so far as they read on the elected species. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 8, 12, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pruzanski et al. (WO 2016/127019, PTO-1449).
Pruzanski et al teaches a method of treating nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis comprising administering a pharmaceutical composition comprising a farnesoid X receptor (FXR) agonist such as obeticholic acid (OCA) and at least one peroxisome proliferator-activated receptor (PPAR)-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA). See abstract; claims 1, 8, 28, 30, 31; page 29, line 28- page 30 for OCA; see page 33, lines 4-8 for PPAR agonist GFT505; page 62, lines 11-17 for OCA, and ELA employed in Examples. See page 65-66, Example 8 wherein a combination of FXR agonist and dual PPARα/δ (GFT505) are taught for NAFLD and NASH studies. It is taught that the first compound such as FXR agonist can be administered in a daily amount of 5-25 mg (see page 28, lines 8-12), can be administered in an amount of 0.1-1500 mg (see page 23, line 28-page 24, line 5) or is administered in the range of 0.1 to 15 mg/kg/day (see page 40, lines 3-15) i.e the dosage of FXR agonist can be varied. For example, OCA was administered to Mice at a dose of 10 mg/kg per day. See page 44. It is taught that PPAR agonist is administered daily in an amount of 10-1000 mg, 20-800 mg, 50-500 mg, 80-400 mg. See page 28, lines 13-19.
Pruzanski et al. does not teach administration of the particular dosage of ELA as in instant claim 12, and instant claims 24, 25.
Pruzanski et al. does not teach administration of the particular dosage of OCA as in instant claims 24, 25.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of elafibranor (ELA) and OCA to be administered to a subject suffering from NAFLD, nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis. One having ordinary skill in the art would have been motivated to determine the effective amounts of elafibranor (ELA) and OCA to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, Pruzanski teaches that the first compound such as FXR agonist can be administered in a daily amount of 5-25 mg (which encompasses instant amount in instant claims 12, 24, 25), and teaches administration of OCA to Mice at a dose of 10 mg/kg per day; Pruzanski teaches that that PPAR agonist is administered daily in an amount of 10-1000 mg, 20-800 mg, 50-500 mg, 80-400 mg (see page 28, lines 13-19) i.e PPAR-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA) can be administered in an amount of for example 10-1000 mg, 20-800 mg which encompasses instant amount in instant claims 12, 24, 25. Thus, the dosage taught by Pruzanski encompass instant amounts, Pruzanski teaches dosage can be varied.
The amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Regarding the recitation “therapeutically and synergistically effective amount”, it is pointed out that Pruzanski et al. renders obvious administration of the particular dosages of ELA as in instant claims, and dosage of obeticholic acid as in instant claims obvious and such a dosage will be provide synergistic therapeutic effect when administered to treat nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Pruzanski teaches the treatment of certain chronic liver conditions with an FXR agonist combined with a lipid-lowering agent. See the Abstract. This reference also teaches that the FXR agonist is a compound of Formula A shown at page 7, lines 8-18. Note that, given the five variable moieties shown in Formula A, it encompasses hundreds of compounds. Regarding the lipid-lowering agent, Pruzanski teaches that it can be a PPAR agonist or a statin. See the Abstract. This reference lists as many as 27 PPAR agonists See page 5, line 18 through page 6, line 2 and page 11, lines 20-26. It must be concluded from the above teachings that the possible drug combinations taught therein numbers in the thousands.” Applicant’s arguments have been considered, but not found persuasive. Pruzanski et al teaches a method of treating FXR mediated diseases nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis comprising administering a pharmaceutical composition comprising a farnesoid X receptor (FXR) agonist such as obeticholic acid (OCA) and at least one lipid lowering agent e.g peroxisome proliferator-activated receptor (PPAR)-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA) i.e teaches employment of a combination of obeticholic acid (OCA) and GFT 505 which is elafibranor (ELA). See abstract; claims 1, 8, 28, 30, 31; page 29, line 28- page 30 for OCA; see page 33, lines 4-8 for PPAR agonist GFT505; page 62, lines 11-17 for OCA, and ELA employed in Examples. See page 65-66, Example 8 wherein a combination of FXR agonist and dual PPARα/δ (GFT505) are taught for NAFLD and NASH studies. 
Applicant’s remarks regarding examples and Applicant’s arguments” that Pruzanski does not show any supporting data at all that would have led a skilled artisan to expect success using ELA and OCA together for treating liver fibrosis, liver cirrhosis, primary biliary cholangitis, or primary sclerosing cholangitis, and certainly would not have expected these two drugs to act synergistically” have been considered. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Pruzanski et al teaches a method of treating FXR mediated diseases nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis comprising administering a pharmaceutical composition comprising a farnesoid X receptor (FXR) agonist such as obeticholic acid (OCA) and at least one lipid lowering agent e.g peroxisome proliferator-activated receptor (PPAR)-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA) i.e teaches employment of a combination of obeticholic acid (OCA) and GFT 505 which is elafibranor (ELA). See abstract; claims 1, 8, 28, 30, 31; page 29, line 28- page 30 for OCA; see page 33, lines 4-8 for PPAR agonist GFT505; page 62, lines 11-17 for OCA, and ELA employed in Examples. See page 65-66, Example 8 wherein a combination of FXR agonist and dual PPARα/δ (GFT505) are taught for NAFLD and NASH studies. Pruzanski teaches that the first compound such as FXR agonist can be administered in a daily amount of 5-25 mg, and teaches administration of OCA to Mice at a dose of 10 mg/kg per day; Pruzanski teaches that PPAR agonist is administered daily in an amount of 10-1000 mg, 20-800 mg, 50-500 mg, 80-400 mg (see page 28, lines 13-19) i.e PPAR-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA) can be administered in an amount of for example 50-500 mg which encompasses instant amount in instant claim 12. Thus, the dosage taught by Pruzanski encompass instant amounts. Regarding the recitation “therapeutically and synergistically effective amount”, it is pointed out that Pruzanski et al. renders obvious administration of the particular dosages of ELA as in instant claim 12, and dosage of obeticholic acid as in instant claims obvious and such a dosage will be provide synergistic therapeutic effect when administered to treat nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis.
Further, Applicant’s remarks that “one would not have expected these two drugs ELA and OCA to act synergistically from the teaching of Pruzanski”, it is pointed out that Pruzanski teaches that the first compound such as FXR agonist can be administered in a daily amount of 5-25 mg, and teaches administration of OCA to Mice at a dose of 10 mg/kg per day; Pruzanski teaches that PPAR agonist is administered daily in an amount of 10-1000 mg, 20-800 mg, 50-500 mg, 80-400 mg (see page 28, lines 13-19). Thus, administration of, for example 5 mg or 25 mg of OCA and 10, 20 or 50 mg of PPAR agonist such as ELA taught by Pruzanski will provide synergy, and Applicant has not provided any data that such dosage will not provide synergistic effect. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	As discussed above Pruzanski renders obvious instant claims.



2) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ratziu (Dig Dis Sci 2016, pages 1398-1405, PTO-1449), in view of Fiorucci et al. (US 2006/0252670, PTO-1449).
Ratziu teaches that obeticholic acid (OCA), and elafibranor (ELA) have shown improving hapatic histology. It is taught that both the compounds appear to clear NASH (nonalcoholic steatohepatitis), with OCA improving liver fibrosis and ELA improving the glycemic lipid profile. See abstract; page 1403, under Key Messages. Ratziu teaches that OCA is a very promising molecule for treatment of NASH. Ratziu teaches administration of OCA to type 2 diabetic patients with NAFLD. See page 1400, left hand column para 2-right hand column para 1.  Administration of 25 mg of OCA is taught. See page 1400, left hand column para 2. Ratziu teaches that animal data confirmed the hepatoprotectic effects of elafibranor (ELA, GFT505) in dietary models of NASH or fibrosis, reduction in steatosis, hepatic inflammation, and pro-inflammatory genes; and the compound showed antifibrotic properties in fibrosis models. See page 1400 right hand column, bottom para-page 1401, left hand column. It is taught that 120 mg/day dose of elafibranor was effective in treating NASH. See page 1401, left hand column para 2.
Ratziu does not explicitly teach administration of a combination FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) for treating NAFLD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) for treating NAFLD, NASH or liver fibrosis because Ratziu teaches that obeticholic acid (OCA), and elafibranor (ELA) have shown improving hapatic histology, and Ratziu teaches that both the compounds appear to clear NASH (nonalcoholic steatohepatitis), with OCA improving liver fibrosis and ELA improving the glycemic lipid profile. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a combination of FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) to a subject suffering from NAFLD, NASH or liver fibrosis with reasonable expectation of success of treating fibrosis, and hepatic inflammation.
Further, Fiorucci teaches that farnesoid X receptor (FXR) agonists can be used in combination with peroxisome proliferation activated receptor gamma (PPAR.gamma) agonists to reduce drug-induced adverse side effects in patients suffering from conditions such as non-alcoholic steatohepatitis (NASH). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a combination of FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) to a subject suffering from NAFLD, NASH or liver fibrosis with reasonable expectation of success of treating fibrosis, and hepatic inflammation, and with lower side effects.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of elafibranor (ELA) and OCA to be administered to a subject suffering from NAFLD, NASH or liver fibrosis. One having ordinary skill in the art would have been motivated to determine the effective amounts of elafibranor (ELA) and OCA to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
The amount of a specific dosage in a composition, and specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired therapeutic results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.
Furthermore, regarding the recitation “therapeutically and synergistically effective amount”, it is pointed out that Ratziu renders obvious administration of 120 mg/day dose of elafibranor, and dosage of 25 mg of obeticholic acid (OCA) to treat NASH or liver fibrosis, and such a dosage will be provide synergistic therapeutic effect when administered to treat nonalcoholic steatohepatitis (NASH), liver fibrosis.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that Ratziu “teaches ELA and OCA only as monotherapies. Nothing in Ratziu would have suggested to a skilled person in the art that it would be possible to improve the treatment of liver fibrosis, liver cirrhosis, primary biliary cholangitis, or primary sclerosing cholangitis, by combining ELA with OCA”. Applicant’s arguments have been considered, but not found persuasive. Ratziu teaches that obeticholic acid (OCA), and elafibranor (ELA) have shown improving hapatic histology. It is taught that both the compounds appear to clear NASH (nonalcoholic steatohepatitis), with OCA improving liver fibrosis and ELA improving the glycemic lipid profile. See abstract; page 1403, under Key Messages. Administration of 25 mg of OCA is taught. See page 1400, left hand column para 2. It is taught that 120 mg/day dose of elafibranor was effective in treating NASH. See page 1401, left hand column para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of FXR agonist obeticholic acid (OCA) in an amount of 25 mg, and dual PPARα/δ agonist 120 mg/day dose of elafibranor (ELA) for treating NAFLD, NASH, liver fibrosis because Ratziu teaches that obeticholic acid (OCA), and elafibranor (ELA) have shown improving hapatic histology, and Ratziu teaches that both the compounds appear to clear NASH (nonalcoholic steatohepatitis), with OCA improving liver fibrosis and ELA improving the glycemic lipid profile. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a combination of FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) to a subject suffering from NAFLD with reasonable expectation of success of treating fibrosis, and hepatic inflammation. 
Furthermore, regarding the recitation “therapeutically and synergistically effective amount”, it is pointed out that Ratziu renders obvious administration of 120 mg/day dose of elafibranor, and dosage of 25 mg of obeticholic acid (OCA) to treat NASH or liver fibrosis, and such a dosage will be provide synergistic therapeutic effect when administered to treat nonalcoholic steatohepatitis (NASH), liver fibrosis. Applicant has not provided any data that such dosage will not provide synergistic effect.
Applicant’s remarks that “the present application shows that this combination results in an effect greater than the sum of the effects obtained by each compound taken separately. Ratziu summarizes literature research results of the individual effect of elafibranor and OCA, but in no way teaches or suggests that their combination would result in a synergistic effect due to the unpredictability recognized in the art.” Applicant’s arguments have been considered. Regarding the recitation “therapeutically and synergistically effective amount”, it is pointed out that Ratziu renders obvious administration of 120 mg/day dose of elafibranor, and dosage of 25 mg of obeticholic acid (OCA) to treat NASH or liver fibrosis, and such a dosage will be provide synergistic therapeutic effect when administered to treat nonalcoholic steatohepatitis (NASH), liver fibrosis. Applicant has not provided any data that such dosage will not provide synergistic effect.


Claim Objections
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art made of Record:
US 2006/0252670….PTO-1449, FXR agonist (6-ECDCA, obeticholic acid) + PPAR agonist for treating NAFLD, NASH etc.;
WO 2016/154258/D1….PTO-1449 or US 20180117013; 
Discloses the combination of a dual peroxisome proliferator-activated receptor-delta and gamma-agonist and a farnesoid X receptor agonist such as obeticholic acid for the treatment or prevention of liver disease, such as primary sclerosing cholangitis (PSC), non-alcoholic steatohepatitis (NASH), non-alcoholic fatty liver disease (NAFLD) etc.
US 20180008616 A1 or WO2016/127019 (PTO-1449);
US 20190111012: The present invention relates to the use of compound 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethyl-methyloxyphenyl]- 
prop-2-en-1-one (or GFT505) for treating cholestatic diseases, and more specifically PBC and/or PSC. Teaches OCA is approved for treating PBC and/or PSC.
Expert Opinion on Emerging drugs, 2016, 343-357; teaches ELA, OCA use for NAFLD;
Annals of Hepatology, 2016, pp. 673-681; teaches ELA, OCA use for NAFLD;
Drugs, 2015, 1373-1392; teaches ELA, OCA use for NAFLD;
Seminars in liver disease, 2016, 83-98; Antifibrotic Therapies, ordered;
Hepatology, October 2016 Vol.64, No.1, Supp 1, pp.782A-783A. abstract 1576.
Meeting Info: 67th Annual Meeting; Author: Feaver, Ryan / ordered. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627